Fish, J.
Where several persons were sued in the same action as partners, and it appeared from the terms of the contract sued upon that each person signing the same acted and contracted therein exclusively for himself individually, and that no suit should in any event be begun for any claim under the contract against more than one of the signers thereof at any time, it was not error to allow the plaintiff to amend his declaration by striking therefrom the names of all the defendants save one, and to proceed against him as if he had been the only original defendant. Civil Code, 15104, and citations.

Judgment affirmed.


All the Justices concurring.